Title: To George Washington from Major General Horatio Gates, 7 November 1777
From: Gates, Horatio
To: Washington, George



Sir,
Albany 7th November 1777.

After sending upwards of Five Thousand Men to the Succour of the Southern Army, I hoped a further Draught from this Department would have been unnecessary; but Colonel Hamilton acquaints me, it was the Unanimous Opinion of a Council of War, that the whole of the Eastern Regiments should March from hence, & that Troops were only to be stationed at peeks Kill, And in the Highlands, for the defence of the Country this Way. With the greatest deference to the Opinion of the Council of War, I must inform Your Excellency, that Troops posted at peeks Kill, or in the Highlands, cannot prevent the Enemy from Destroying this City, And Arsenal, whenever they please to make the Attempt; The passage being intirely unobstructed, a leading Wind Carries a Fleet up the River, before it will be in the power of the Forces posted in the Highlands, to give any Effectual Opposition thereto, as General putnam very lately Experienced. Colonel Hamilton, after presenting me with Your Excellency’s Letter, verbally Demanded, that almost the whole of the Troops now in this Department, should be Ordered to proceed directly for New Windsor; I told the Colonel, that Your Excellency’s Orders should be Obey’d, but that if My Opinion was to be taken upon the Subject, I was intirely averse to more than One Brigade being Sent from hence, As this City, and Arsenal, were not Secure with fewer Troops than would then be left to Guard them; And every good Effect of the ruin of Genl Burgoyne’s Army, totally lost, should the Enemy Succeed in an Attempt to possess this Town.
Upon mature consideration of all Circumstances, I have nevertheless Ordered Genl Glover’s Brigade, to be Added to General paterson’s,

in reinforcement to Your Army; And they will March immediately down the East side of Hudson’s River, to peek’s Kill. Colonel Hamilton, to whom I beg leave to refer Your Excellency, will Report every thing that I wish to have you Acquainted with, as well with respect to the present state, as The future Operations, this way. I am, Sir, Your Excellency’s Most Obedt Humble Servt

Horatio Gates

